SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1143
CA 12-00062
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND VALENTINO, JJ.


KAREN MCGRATH AND STEVEN FOLEY,
PLAINTIFFS-RESPONDENTS,

                      V                           MEMORANDUM AND ORDER

TOWN OF IRONDEQUOIT, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


LIPPMAN O’CONNOR, BUFFALO (GERARD E. O’CONNOR OF COUNSEL), FOR
DEFENDANT-APPELLANT.

MICHAEL J. TUOHEY, ROCHESTER, FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Ann
Marie Taddeo, J.), entered October 12, 2011. The order granted the
motion of plaintiffs for leave to amend the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in McGrath v Town of Irondequoit ([appeal No.
1] ___ AD3d ___ [Nov. 16, 2012]).




Entered:    November 16, 2012                   Frances E. Cafarell
                                                Clerk of the Court